DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6, 10, and 27 are presented. Claim 1 is amended. Claim 27 is new. The amendment to the specification overcomes the objection. 

Response to Arguments
The remarks filed 12/23/2020 have been fully considered. The amendments and remarks have overcome the rejections under 35 USC 102 and 103 primarily relying upon Gibson. The remarks regarding the rejections primarily relying upon Ding are not persuasive. 
Applicant argues that the cited references do not ensure the absence of laps, folds and cold shuts by appropriate bead paths and path planning (Remarks page 8 paragraph lines 3-5 and last two lines of the page). However, this is not claimed, claim 1 requires a “final formed product is free of laps cavities, folds, cold shuts, and combinations thereof”. There is no requirement in the claim that the intermediate product (between AM fabrication and forging) is free of the listed items. Applicant cites to section [0096] on page 9 to support the point made on page 8. This paragraph discusses at length about path planning, steps, jogs, stagger, overlap, and draft angle 

Applicant argues that Di Serio is deficient in providing for a forging step as claimed. Applicant cites to sections of Di Serio that point out that the forging process recloses and re-bonds micropores found in a provided additive manufactured intermediate object. Applicant argues that “This is irrelevant, however, as the claims require no defects at all”. Here again, Applicant is misconstruing the language in claim 1. The claim does not require the absence of defects generally, only the final product is free from the listed items. Additionally, Applicants own specification does not seem to support the complete absence of micropores or a 100% dense part. Pg Pub [0060] and [0069] each discuss improved porosity not eliminated porosity. Porosity is also not listed as a forging defect in the specification. applicants arguments related to this point are not persuasive as the argument relies on concepts not claimed and focuses on parts of the cited reference that do not appear to be in conflict with Applicants disclosed process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (“A practical path planning methodology for wire and arc additive manufacturing of thin-walled structures”) in view of Di Serio US Pg Pub 2017/0043402.
Claim 1: Ding discloses a practical path planning methodology for wire and arc additive manufacturing of thin-walled structures (Title and Abstract). Ding discloses a number of additive manufacturing deposition head paths and ways of modifying said paths (Abstract). Ding also provides a list of previous paths that have been developed for additive manufacturing (Table 1 and introduction page 4). The “raster” pattern in table 1 meets the requirement for (i) and (ii) because the first and second beads are met by any two adjacent parallel deposition lines depicted in the pattern as depositions with widths and are in contact with each other. The third deposited bead (iii) is required to be the same width as either bead or less than the combined width. A constant width bead 
Ding’s modified techniques (MAT) also meets the requirements for the deposited beads (Figure 21 and Figure 3). The first (i) and second (ii) beads are met by the deposition of any two of the adjacent lines in figure 3 or picture a of figure 21 as the beads each have a width and are in contact. The third bead (iii) is required to be at least the same width as at least one of the first or second bead and less than the combined width where a middle portion is over the interface. The MAT embodiment taught by Ding provides for the third bead in at least figures 3 and 21, the slices of the geometry are applied over one another and the bead widths are repeated. See Ding page 5 “Furthermore, the optimal step-over distance corresponding to the maximum material efficiency is discussed for various geometries” and figure 2. Ding discloses the printed parts also undergo a post processing milling or grind step, seen in Figs. 21 (c) and (d), and it is clear from the blemishes and breaks in (d) that the path planning reduced the number of defects (Ding page 7 grinding or milling and page 9 surface milling). PG Pub [0088] similarly discusses some form of milling or grinding to remove defects if they are 
Di Serio teaches creating a preform by additive manufacturing followed by a forging operation of placing the part between two dies to produce a final part (Di Serio Abstract, [0012]-[0014], and claim 1). Di Serio teaches the forging step has the advantages of closing surface pores which usually requires hot isostatic pressing and reducing surface roughens (Di Serio [0017]-[0018]). These in turn improve the ductility, fatigue strength, and surface appearance (Di Serio [0017]-[0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the process of Ding by adding the post processing forging step as taught by Di Serio as Ding does suggest some post processing steps are beneficial to the AM process and Di Serio lists a number of advantages including improved mechanical properties. Since Ding teaches a form of path planning to remove fabrication issues, teaches that milling or grinding can be used to eliminate fabrication issues, and Di Serio teaches the part has improved properties after the forging a person of ordinary would be able to reasonably the expect the process not to induce further defects. 

Claim 6: Ding discloses wire and arc additive manufacturing (page 3 1. Introduction). See Pg Pub [0081] directed energy deposition definition. 
Claim 10: Ding discloses steel as a material for WAAM (page 8). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (“A practical path planning methodology for wire and arc additive manufacturing of thin-walled structures”) in view of Di Serio US Pg Pub 2017/0043402 as applied to claim 1 above, further in view of Wire-fed AM (“Wire-feed additive manufacturing of metal components: technologies, developments and future interests”).
Claim 27: Ding teaches using steel as the material for the WAAM process (Page 8). Ding does not teach the use of the specific titanium alloy Ti-6Al-4V. 
Wire-fed AM teaches several options for the material of the wire in a wire arc additive manufacturing and wire laser additive manufacturing processes including steel and Ti-6Al-4V (Wire-fed AM page 468-469 2.1.1 Materials and figure 13). Wire-fed AM teaches that Ti-6al-4V is widely researched as it is popular in the aerospace industry (Wire-fed AM page 468-469 2.1.1 Materials). Wire-fed AM teaches that additive manufacturing is a cost effective way of producing one off parts from expensive materials (Wire-fed AM page 465 col 2-466 col 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ding by substituting the steel wire with a Ti-6Al-4V wire in order to take advantage of the cost savings in order to make . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736